195 S.W.3d 1 (2005)
Joy Xavier HARRIS, Appellant,
v.
BARNES JEWISH HOSPITAL, Missouri Hospital Association-Management Services Corp., Teamscreen Solution, L.L.C., Gary Apolian and Protestant Memorial Medical Center, Inc., Respondents.
No. ED 85820.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2005.
Stephen C. Banton, Manchester, MO, for appellant.
Gary Apoian, Chesterfield, pro se.
Joann Sandifer, Clayton, MO, Edward S. Bott, Jr., Jamie Aussieker, St. Louis, MO, for respondents.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Joy Xavier Harris appeals from a judgment of the Circuit Court of the City of St. Louis dismissing her First Amended Petition for failure to state a claim in connection with her lawsuit for defamation arising out of: (1) a criminal background check performed by Missouri Hospital Association Management Services Corporation and Teamscreen Solution, L.L.C. at the request of her prospective employer, Barnes-Jewish Hospital; and (2) a garnishment sought by Protestant Memorial Medical Center and served on Barnes-Jewish to obtain payment for medical costs ostensibly incurred by Ms. Harris.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).